DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 5-9, 11, 14, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 2016/0123881) in view of Dubreuil (US 8927052).” 	Regarding claim 1, Shukla teaches “a method for measuring a radiant exposure of energy curable inks or coatings on a printing press (paragraphs 29, 30, and 171), the method comprising the steps of: 	a) providing an ink or coating material comprising at least one fluorescent probe (paragraphs 170 and 171);  	b) transferring the ink or coating material onto a substrate using a printing process (paragraphs 170 and 171); 
 	b’) exposing the ink or coating material to a first source of excitation light (paragraph 187 or 196) with a wavelength and luminance that is absorbed by the at least one fluorescent probe but is not capable of initiating cure in the ink or coating material (paragraphs 235-237 and 261-262); and  	b’’) recording an emission of the at least one fluorescent probe by a first detector (paragraph 187 or 196 or paragraph 236); 	c) exposing the ink or coating material to actinic radiation capable of initiating cure of the ink or coating material and that also alters a luminescence of the at least one fluorescent probe (paragraph 173 or paragraph 237);  	d) exposing the ink or coating material to a second source of excitation light with a wavelength and luminance capable of absorption by the at least one fluorescent probe (paragraph 186);  	e) measuring an emitted light from the at least one fluorescent probe by a second detector (paragraph 186).” 	Further regarding the limitation that the wavelength and luminance of the first source of excitation light  is not capable of initiating cure in the ink or coating material, Examiner notes that paragraphs 235-237 describe the process in the machine.  In the process, the web is first coated with a photocurable or thermally curable pattern, the first fluorescence is determined, and then the web is moved to be proximate exposing radiation to form a cured patter (paragraph 237).  From this description, it is clear that the wavelength of light used to determine the fluorescence is not intended to start the cure of the photocurable material.  Furthermore, it is noted that the curable materials can also be thermally curable (paragraph 235), providing additional support to the assertion that the wavelength of light used to determine the cure fluorescence is not intended to start the cure.  Finally, paragraphs 261 and 262 show that Shukla does not intend for the radiation used by the fluorescence monitor to be able to cause cure.  Shukla intends for the fluorescence monitor to be able to also detect any premature reaction before curing is initiated (paragraph 261Furthermore, paragraph 262 states that based upon the fluorescence emission information, an operation “can decide to continue use of the photocurable or thermally curable composition or to discard it if premature reaction or curing is too extensive.”  If the radiation source of the fluorescence monitor caused cure of the photocurable material, it would start the curing before it is wanted, thus defeating the purpose.  Thus, Examiner maintains that one having ordinary skill in the art would understand that the wavelength and luminance in step b’) would not be capable of initiating cure of the ink or coating material.  	Shukla fails to teach that the fluorescent probe “comprises a dye selected from phthalocyanine, phenothiazine, and cyanine,” but does teach that it can be pyrene (abstract).  However Dubreuil teaches that cyanine dyes and pyrene dyes are both useful as fluorescent probes (column 2, lines 34-40).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Furthermore, it has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a cyanine dye as a fluorescent probe because i) it has been shown in the art to be suitable for the purpose of being a fluorescent probe, or ii) it has been shown to be equivalent to pyrene as a fluorescent probe.   	Shukla also fails to disclose “wherein the second source of excitation light has a wavelength between 500 nm and 1000 nm” or “f) determining a coating weight of the ink or coating material based on the emission recorded by the first detector.” 	However, Dubreuil teaches that the dye used is irradiated with light between 100 and 800 nm in order to characterize the coating containing the dye, said characterizing including characterizing the coating thickness (column 2, lines 52-58).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the method in order to determine the thickness of the coating.  Furthermore, Since Shukla is modified to use the dye of Dubreuil, one having ordinary skill in the art would use the same wavelength of light in order to excite the probe.  	Regarding claim 3, Shukla further teaches “wherein the emitted light measured by the second detector is correlated to an amount of actinic radiation exposure (this is a natural phenomenon: the emitted light is naturally correlated to the amount of actinic radiation exposure).” 	Regarding claim 5, Shukla further teaches “wherein the printing process is continuous (paragraph 170).” 	Regarding claim 6, Shukla further teaches “wherein the ink comprises more than one fluorescent probe (paragraph 132).” 	Regarding claim 7, Shukla further teaches “wherein the printing process comprises providing more than one ink or coating material, wherein at least one of the more than one ink or coating material comprises a fluorescent probe (paragraph 170).” 	Regarding claim 8, Shukla further teaches “wherein the ink or coating material is a UV or electron bean curable ink or coating material (paragraph 173).” 	Regarding claim 9, Shukla further teaches “wherein the printing process is flexography (paragraph 171).” 	Regarding claim 11, Shukla further teaches “wherein the actinic radiation is in a form of UV light or an electron beam (paragraph 173).” 	Regarding claim 14, Shukla further teaches “wherein during step c) the luminescence of the at least one fluorescent probe is altered by a chemical change initiated by the actinic radiation exposure paragraph 29).” 	Regarding claim 17, Shukla further teaches “wherein the first or second excitation light is delivered from its source to the printed substrate using a fiber optic cable (paragraph 220).” 	Regarding claim 18, Shukla further teaches “wherein the emitted light from the at least one fluorescent probe is delivered to the first or second detector using a fiber optic cable (paragraph 220).” 	Regarding claim 19, Shukla further teaches “wherein the ink or coating material comprises 1-500 ppm of the at least one fluorescent probe (paragraph 92).” 	Regarding claim 20, Shukla further teaches “wherein the ink or coating material comprises 1-250 ppm of the at least one fluorescent probe (paragraph 92).”
	Regarding claim 21, Shukla teaches “a method for measuring a radiant exposure of energy curable inks or coatings on a printing press (paragraphs 29, 30, and 171) comprising: 	a) providing an ink or coating material comprising at least one fluorescent probe (paragraphs 170 and 171);  	b) transferring the ink or coating material onto a substrate using a printing process (paragraphs 170 and 171); 
	b’) exposing the ink or coating material to a first source of excitation light (paragraph 187 or 196) with a wavelength and luminance that is absorbed by the at least one fluorescent probe but is not capable of initiating cure in the ink or coating material (paragraphs 235-237 and 261-262); and  	b’’) recording an emission of the at least one fluorescent probe by a first detector (paragraph 187 or 196 or paragraph 236); 	c) exposing the ink or coating material to actinic radiation capable of initiating cure of the ink or coating material and that also alters a luminescence of the at least one fluorescent probe (paragraph 173 or paragraph 237); 	d) exposing the ink or coating material to a second source of excitation light (paragraph 186); and 	e) measuring an emitted light from the at least one fluorescent probe by a second detector (paragraph 186).” 	Further regarding the limitation that the wavelength and luminance of the first source of excitation light  is not capable of initiating cure in the ink or coating material, Examiner notes that paragraphs 235-237 describe the process in the machine.  In the process, the web is first coated with a photocurable or thermally curable pattern, the first fluorescence is determined, and then the web is moved to be proximate exposing radiation to form a cured patter (paragraph 237).  From this description, it is clear that the wavelength of light used to determine the fluorescence is not intended to start the cure of the photocurable material.  Furthermore, it is noted that the curable materials can also be thermally curable (paragraph 235), providing additional support to the assertion that the wavelength of light used to determine the cure fluorescence is not intended to start the cure.  Finally, paragraphs 261 and 262 show that Shukla does not intend for the radiation used by the fluorescence monitor to be able to cause cure.  Shukla intends for the fluorescence monitor to be able to also detect any premature reaction before curing is initiated (paragraph 261Furthermore, paragraph 262 states that based upon the fluorescence emission information, an operation “can decide to continue use of the photocurable or thermally curable composition or to discard it if premature reaction or curing is too extensive.”  If the radiation source of the fluorescence monitor caused cure of the photocurable material, it would start the curing before it is wanted, thus defeating the purpose.  Thus, Examiner maintains that one having ordinary skill in the art would understand that the wavelength and luminance in step b’) would not be capable of initiating cure of the ink or coating material.   	Shukla fails to teach that “a second source of excitation light having a wavelength of between 500 nm and 1000 nm,” but does teach that the dye can be pyrene (abstract).  Dubreuil teaches that cyanine dyes and pyrene dyes are both useful as fluorescent probes (column 2, lines 34-40).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Furthermore, it has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a cyanine dye as a fluorescent probe because i) it has been shown in the art to be suitable for the purpose of being a fluorescent probe, or ii) it has been shown to be equivalent to pyrene as a fluorescent probe.  When carrying out the modification, one having ordinary skill in the art would use the same wavelength of light that Dubreuil uses.  Dubreuil teaches that the dye used is irradiated with light between 100 and 800 nm in order to characterize the coating containing the dye, said characterizing including characterizing the coating thickness (column 2, lines 52-58).  Since Shukla is modified to use the dye of Dubreuil, one having ordinary skill in the art would use the same wavelength of light in order to excite the probe.   	Regarding claim 22, Shukla, as modified, discloses all that tis claimed, as in claim 21 above, except “wherein an emitted light measured by the first detector is correlated to a coating weight of the ink or coating material.” However, Dubreuil teaches that the dye used is irradiated with light between 100 and 800 nm in order to characterize the coating containing the dye, said characterizing including characterizing the coating thickness (column 2, lines 52-58).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the method in order to determine the thickness of the coating.  
 	Regarding claims 23 and 24, Shukla teaches “a method for measuring a radiant exposure of energy curable inks or coatings on a printing press (paragraphs 29, 30, and 171) comprising: 	a) providing an ink or coating material comprising at least one fluorescent probe (paragraphs 170 and 171);  	b) transferring the ink or coating material onto a substrate using a printing process (paragraphs 170 and 171); 
 	c) exposing the ink or coating material to a first source of excitation light (paragraph 187 or 196) with a wavelength and luminance that is absorbed by the at least one fluorescent probe, but that is not capable of initiating cure in the ink or coating material (paragraphs 235-237 and 261-262);  	d) measuring an emitted light of the at least one fluorescent probe by a first detector (paragraph 187 or 196); 	e) exposing the ink or coating to actinic radiation capable of initiating cure of the ink or coating that also alters the luminescence of the at least one fluorescent probe (paragraph 173); 	f) exposing the ink or coating material to a second source of excitation light with a wavelength and luminance capable of absorption by the at least one fluorescent probe (paragraph 186); and 	g) measuring an emitted light from the at least one fluorescent probe by a second detector (paragraph 186).” 	Further regarding the limitation that the wavelength and luminance of the first source of excitation light  is not capable of initiating cure in the ink or coating material, Examiner notes that paragraphs 235-237 describe the process in the machine.  In the process, the web is first coated with a photocurable or thermally curable pattern, the first fluorescence is determined, and then the web is moved to be proximate exposing radiation to form a cured patter (paragraph 237).  From this description, it is clear that the wavelength of light used to determine the fluorescence is not intended to start the cure of the photocurable material.  Furthermore, it is noted that the curable materials can also be thermally curable (paragraph 235), providing additional support to the assertion that the wavelength of light used to determine the cure fluorescence is not intended to start the cure.  Finally, paragraphs 261 and 262 show that Shukla does not intend for the radiation used by the fluorescence monitor to be able to cause cure.  Shukla intends for the fluorescence monitor to be able to also detect any premature reaction before curing is initiated (paragraph 261Furthermore, paragraph 262 states that based upon the fluorescence emission information, an operation “can decide to continue use of the photocurable or thermally curable composition or to discard it if premature reaction or curing is too extensive.”  If the radiation source of the fluorescence monitor caused cure of the photocurable material, it would start the curing before it is wanted, thus defeating the purpose.  Thus, Examiner maintains that one having ordinary skill in the art would understand that the wavelength and luminance in step b’) would not be capable of initiating cure of the ink or coating material.   	Shukla fails to teach “h) correlating an emission of the at least one fluorescent probe measured with the first detector with a coating weight of the ink or coating,” or that “the at least one fluorescent probe comprises a dye selected from phthalocyanine, phenothiazine, and cyanine,” but does teach that the dye can be pyrene (abstract).  Dubreuil teaches that cyanine dyes and pyrene dyes are both useful as fluorescent probes (column 2, lines 34-40).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Furthermore, it has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a cyanine dye as a fluorescent probe because i) it has been shown in the art to be suitable for the purpose of being a fluorescent probe, or ii) it has been shown to be equivalent to pyrene as a fluorescent probe.   	Furthermore Dubreuil teaches that the dye used is irradiated with light between 100 and 800 nm in order to characterize the coating containing the dye, said characterizing including characterizing the coating thickness (column 2, lines 52-58).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the modified method of Shukla in order to measure the thickness of the coating in order to characterize the coating.
Claims 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla and Dubreuil, further in view of Mickols (US 5100802). 	Regarding claims 13, 15, and 16, Shukla, as modified, teaches all that is claimed, as in claim 1 above, except the particular fluorescent probe and the associated properties.  Mickols teaches a method for determining the degree of curing of an energy curable composition using fluorescent probes (column 4, lines 10-35), a method which is similar to that of Shukla.  Mickols uses xanthene dyes, such as fluorescein or rhodamine, or acridine dyes (column 6, lines 7-16 and column 18, lines 38-46).   	It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Furthermore, it has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use fluorescein, rhodamine or acridine dye as the fluorescent probe in the method of Shukla because either i) they have been shown to be suitable for the purpose of being a fluorescent probe or ii) they have been shown to be equivalent as fluorescent probes.   	Regarding claim 13, Mickols discloses “wherein the at least one fluorescent probe has a peak fluorescence between 550 nm and 1100 nm (column 18, lines 59-63).” 	Regarding claim 15, Mickols further discloses “wherein the second excitation light has a wavelength of approximately 600-750 nm (Figures 6 or 8).” 	Regarding claim 16, Mickols further discloses “wherein the first excitation light has a wavelength of approximately 600-750 nm (Figures 6 or 8).”
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are moot in view of the new grounds of rejection.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853